DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this office action and presented for examination. Claims 1, 3-7, 9-10, 12-16, and 18-20 are newly amended by the response received November 8, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “identifying a first instruction of an instruction dispatch set that meets all register allocation suppression criteria of a first set of register allocation suppression criteria; … identifying a second instruction of the instruction dispatch set that does not meet all register allocation suppression criteria of a second set of register allocation suppression criteria” in lines 3-10. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure (see, for example, FIG. 5, and paragraph [0041]) does not appear to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of separate sets of register allocation suppression criteria being used to identify different respective instructions in the same instruction dispatch set.
Claims 2-9 are rejected for failing to alleviate the rejection of claim 1 above.

Claim 10 recites the limitation “identify a first instruction of the instruction dispatch set that meets all register allocation suppression criteria of a first set of register allocation suppression criteria; … identify a second instruction of the instruction dispatch set that does not meet all register allocation suppression criteria of a second set of register allocation suppression criteria” in lines 5-12. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure (see, for example, FIG. 5, and paragraph [0041]) does not appear to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the 
Claims 11-18 are rejected for failing to alleviate the rejection of claim 10 above.

Claim 19 recites the limitation “identify a first instruction of the instruction dispatch set that meets all register allocation suppression criteria of a first set of register allocation suppression criteria; … identify a second instruction of the instruction dispatch set that does not meet all register allocation suppression criteria of a second set of register allocation suppression criteria” in lines 5-12. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure (see, for example, FIG. 5, and paragraph [0041]) does not appear to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of separate sets of register allocation suppression criteria being used to identify different respective instructions in the same instruction dispatch set.
Claim 20 is rejected for failing to alleviate the rejection of claim 19 above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 5 recites the limitation “the flag written by the second instruction” in line 7. However, there is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-10, 12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piry et al. (Piry) (US 20080177983 A1) in view of Witt et al. (Witt ‘101) (US 6279101 B1) in view of Arnold et al. (Arnold) (US 6470445 B1).
Consider claim 1, Piry discloses a method for allocating registers for a processor, the method comprising: identifying a first instruction that meets all register allocation suppression criteria of a first set of register allocation suppression criteria; suppressing register allocation for the first instruction (Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using 
However, Piry does not explicitly disclose an instruction dispatch set.
On the other hand, Witt ‘101 discloses an instruction dispatch set (col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating cycle; col. 2, lines 1-3, for example, program instruction order must be maintained to assure that instructions are dispatched to the functional units in the predicted order of execution).
Witt ‘101’s teaching increases system performance (Witt ‘101, col. 1, lines 61-66).

To any extent to which the combination thus far does not teach suppressing writing of results for the first instruction, Arnold discloses suppressing writing of results for a first instruction (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Arnold with the combination of Piry and Witt ‘101 in order to increase efficiency. 

Consider claim 3, the combination thus far does not entail the first set of register allocation suppression criteria includes a criterion that the first instruction is not a youngest instruction of the instruction dispatch set; and the second set of register allocation suppression criteria includes a criterion that the second instruction is not the youngest instruction of the instruction dispatch set.
On the other hand, Arnold discloses a first set of suppression criteria includes a criterion that a first instruction is not a youngest instruction of an instruction dispatch set, and a second set of suppression criteria includes a criterion that a second instruction is not the youngest 
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Arnold with the combination of Piry, Witt ‘101, and Arnold in order to increase efficiency. Note that Arnold’s teaching of a first set of suppression criteria includes a criterion that a first instruction is not a youngest instruction of an instruction dispatch set, and a second set of suppression criteria includes a criterion that a second instruction is not a youngest instruction of an instruction dispatch set, when applied to the combination of Piry, Witt ‘101, and Arnold which entails suppression of register allocation, results in the overall claimed limitation. 

Consider claim 8, the overall combination entails the instruction dispatch set includes instructions that are consecutive, without intervening instructions, in program order (Witt ‘101, col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating cycle; col. 2, lines 1-3, for example, program instruction order must be maintained to assure that instructions are dispatched to the functional units in the predicted order of execution).

Consider claim 9, the overall combination entails suppressing register allocation for the first instruction comprises preventing allocation of a register written to by the first instruction (Piry, Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3).

Consider claim 10, Piry discloses an instruction processing subsystem for allocating registers for a processor, the instruction processing subsystem comprising: a decode unit circuit (Figure 1, decode block 6); and a register mapper circuit (Figure 1, rename block 8), configured to: identify a first instruction that meets all register allocation suppression criteria of a first set of register allocation suppression criteria; suppress register allocation for the first instruction (Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3) and suppress writing of results for the first instruction ([0040], 
However, Piry does not explicitly disclose dispatching an instruction dispatch set.
On the other hand, Witt ‘101 discloses dispatching an instruction dispatch set (col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating cycle; col. 2, lines 1-3, for example, program instruction order must be maintained to assure that instructions are dispatched to the functional units in the predicted order of execution).
Witt ‘101’s teaching increases system performance (Witt ‘101, col. 1, lines 61-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘101 with the invention of Piry in order to increase system performance. 

Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Arnold with the combination of Piry and Witt ‘101 in order to increase efficiency.

Consider claim 12, the combination thus far does not entail the first set of register allocation suppression criteria includes a criterion that the first instruction is not a youngest instruction of the instruction dispatch set; and the second set of register allocation suppression criteria includes a criterion that the second instruction is not the youngest instruction of the instruction dispatch set.
On the other hand, Arnold discloses a first set of suppression criteria includes a criterion that a first instruction is not a youngest instruction of an instruction dispatch set, and a second set of suppression criteria includes a criterion that a second instruction is not the youngest instruction of an instruction dispatch set (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is 
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Arnold with the combination of Piry, Witt ‘101, and Arnold in order to increase efficiency. Note that Arnold’s teaching of a first set of suppression criteria includes a criterion that a first instruction is not a youngest instruction of an instruction dispatch set, and a second set of suppression criteria includes a criterion that a second instruction is not the youngest instruction of an instruction dispatch set, when applied to the combination of Piry, Witt ‘101, and Arnold which entails suppression of register allocation, results in the overall claimed limitation.

Consider claim 17, the overall combination entails the instruction dispatch set includes instructions that are consecutive, without intervening instructions, in program order (Witt ‘101, col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating cycle; col. 2, lines 1-3, for example, program instruction order must be maintained to assure that instructions are dispatched to the functional units in the predicted order of execution).

Consider claim 18, the overall combination entails suppressing register allocation for the first instruction comprises preventing allocation of a register written to by the first instruction 

Consider claim 19, Piry discloses a processor for allocating registers for the processor, the processor comprising: a decode unit circuit (Figure 1, decode block 6); a register mapper circuit (Figure 1, rename block 8), configured to: identify a first instruction that meets all register allocation suppression criteria of a first set of register allocation suppression criteria; suppress register allocation for the first instruction (Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3) and suppress writing of results for the first instruction ([0040], lines 12-16, accordingly, it will be appreciated that as a consequence of the mutually exclusive conditions predicating the execution of the two instructions 42, 44, only one of these instructions will execute; [0035], line 13, an abort, an exception, an interrupt etc occurs); identify a second instruction that does not meet all register 
However, Piry does not explicitly disclose dispatching an instruction dispatch set.
On the other hand, Witt ‘101 discloses dispatching an instruction dispatch set (col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating cycle; col. 2, lines 1-3, for example, program instruction order must be maintained to assure that instructions are dispatched to the functional units in the predicted order of execution).
Witt ‘101’s teaching increases system performance (Witt ‘101, col. 1, lines 61-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘101 with the invention of Piry in order to increase system performance.
To any extent to which the combination thus far does not teach suppressing writing of results for the first instruction, Arnold discloses suppressing writing of results for a first 
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Arnold with the combination of Piry and Witt ‘101 in order to increase efficiency.

Consider claim 20, the overall combination entails suppressing register allocation for the first instruction comprises preventing allocation of a register written to by the first instruction (Piry, Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3).

Claims 2, 4-7, 11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piry and Witt ‘101 and Arnold as applied to claims 1 and 10 above, and further in view of Witt et al. (Witt ‘763) (US 6266763 B1).
Consider claim 2, the combination thus far does not disclose that suppressing register allocation for the first instruction comprises suppressing allocation of a flags register for the first instruction.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, and Arnold, as this modification merely entails simple substitution of one known element (the register of the combination of Piry, Witt ‘101, and Arnold) for another (the flag register of Witt ‘763) to obtain predictable results (allocating, or suppressing allocating, a flag register in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a flags register in particular in the register renaming context, when applied to the combination of Piry, Witt ‘101, and Arnold which entails suppressing register allocation for the first instruction, results in the overall claimed limitation. 

Consider claim 4, the combination thus far does not entail the first set of register allocation suppression criteria includes a criterion that the first instruction writes flags that are all 
On the other hand, Arnold discloses suppression criteria includes a criterion that a first instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set, and suppression criteria includes a criterion that a second instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Arnold with the combination of Piry, Witt ‘101, and Arnold in order to increase efficiency. Note that Arnold’s teaching of suppression criteria including a criterion that a first instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set and suppression criteria including a criterion that a second instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set, when applied to the combination of Piry, Witt ‘101, and Arnold which entails suppression of register allocation, results in the first set of register allocation suppression criteria including a criterion that the first instruction writes data that is overwritten by one or more younger instructions of the instruction dispatch set; and the 
However, the combination thus far does not disclose that the aforementioned data is flags.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, and Arnold, as this modification merely entails simple substitution of one known element (the data in a data register of the combination of Piry, Witt ‘101, and Arnold) for another (the flags in a flag register of Witt ‘763) to obtain predictable results (allocating, or suppressing allocating, a flag register in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a flags register in particular in the register renaming context, when applied to the combination of Piry, Witt ‘101, and Arnold, which entails the first set of register allocation suppression criteria including a criterion that the first instruction writes data that is overwritten by younger instructions of the instruction dispatch set; and the second set of register allocation suppression 

Consider claim 5, the combination thus far does not entail the first set of register allocation suppression criteria includes a criterion that no instruction of the instruction dispatch set younger than the first instruction reads any flag written by the first instruction; and the second set of register allocation suppression criteria includes a criterion that no instruction of the instruction dispatch set younger than the second instruction reads the flag written by the second instruction.
On the other hand, Arnold discloses suppression criteria includes a criterion that no instruction of an instruction dispatch set younger than the first instruction reads any data written by a first instruction; and suppression criteria includes a criterion that no instruction of an instruction dispatch set younger than the second instruction reads the data written by the second instruction (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 44-49, however, in the preferred embodiment, the control mechanism 85 is designed to determine whether or not there is an intervening instruction (i.e., an instruction that is younger than the first instruction and older than the second instruction) that utilizes the data to be written by the first instruction; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).

However, the combination thus far does not disclose that the aforementioned data is flags.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 


Consider claim 6, the combination thus far does not disclose the first set of register allocation suppression criteria comprises criteria respecting flags registers; and the second set of register allocation suppression criteria comprises criteria respecting flags registers.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, and Arnold, as this modification merely entails simple substitution of one known element (the register of the combination of Piry, Witt ‘101, and Arnold) for another (the flag register of Witt ‘763) to obtain predictable results (the first set of register allocation suppression criteria comprising criteria respecting flag registers in particular, and the second set of register allocation suppression criteria comprising criteria respecting flag registers in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a flags register in particular in the register renaming context, when applied to the combination of Piry, Witt ‘101, and Arnold which entails a first set of register allocation suppression criteria comprising criteria respecting registers, and a second set of register allocation suppression criteria comprising criteria respecting registers, results in the overall claimed limitations. 

Consider claim 7, to any extent to which the combination thus far does not entail the first set of register allocation suppression criteria comprises criteria respecting data registers; and the second set of register allocation suppression criteria comprises criteria respecting data registers, Witt ‘763 discloses allocation of a data register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, and Arnold, as this modification merely entails simple substitution of one known element (the register of the combination of Piry, Witt ‘101, and Arnold) for another (the data register of Witt ‘763) to obtain predictable results (the first set of register allocation suppression criteria comprising criteria respecting data registers in particular, and the second set of register allocation suppression criteria comprising criteria respecting data registers in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a data register in particular in the register renaming context, when applied to the combination of Piry, Witt ‘101, and Arnold which entails a first set of register allocation suppression criteria comprising criteria respecting registers, and a second set of register allocation suppression criteria comprising criteria respecting registers, results in the overall claimed limitations. 

Consider claim 11, the combination thus far does not disclose that suppressing register allocation for the first instruction comprises suppressing allocation of a flags register for the first instruction.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, and Arnold, as this modification merely entails simple substitution of one known element (the register of the combination of Piry, Witt ‘101, and Arnold) for another (the flag register of Witt ‘763) to obtain predictable results (allocating, or suppressing allocating, a flag register in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a flags register in particular in the register renaming context, when applied to the combination of Piry, Witt ‘101, and Arnold which entails suppressing register allocation for the first instruction, results in the overall claimed limitation. 

Consider claim 13, the combination thus far does not entail the first set of register allocation suppression criteria includes a criterion that the first instruction writes flags that are all overwritten by one or more younger instructions of the instruction dispatch set; and the second set of register allocation suppression criteria includes a criterion that the second instruction writes flags that are all overwritten by one or more younger instructions of the instruction dispatch set.
On the other hand, Arnold discloses suppression criteria includes a criterion that a first instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set, and suppression criteria includes a criterion that a second instruction writes data that 
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Arnold with the combination of Piry, Witt ‘101, and Arnold in order to increase efficiency. Note that Arnold’s teaching of suppression criteria including a criterion that a first instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set and suppression criteria including a criterion that a second instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set, when applied to the combination of Piry, Witt ‘101, and Arnold which entails suppression of register allocation, results in the first set of register allocation suppression criteria including a criterion that the first instruction writes data that is overwritten by one or more younger instructions of the instruction dispatch set; and the second set of register allocation suppression criteria includes a criterion that the second instruction writes data that is overwritten by one or more younger instructions of the instruction dispatch set.
However, the combination thus far does not disclose that the aforementioned data is flags.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, and Arnold, as this modification merely entails simple substitution of one known element (the data in a data register of the combination of Piry, Witt ‘101, and Arnold) for another (the flags in a flag register of Witt ‘763) to obtain predictable results (allocating, or suppressing allocating, a flag register in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a flags register in particular in the register renaming context, when applied to the combination of Piry, Witt ‘101, and Arnold, which entails the first set of register allocation suppression criteria including a criterion that the first instruction writes data that is overwritten by one or more younger instructions of the instruction dispatch set; and the second set of register allocation suppression criteria includes a criterion that the second instruction writes data that is overwritten by one or more younger instructions of the instruction dispatch set, results in the overall claimed limitation. 

Consider claim 14, the combination thus far does not entail the first set of register allocation suppression criteria includes a criterion that no instruction of the instruction dispatch set younger than the first instruction reads any flag written by the first instruction; and the second 
On the other hand, Arnold discloses suppression criteria includes a criterion that no instruction of an instruction dispatch set younger than the first instruction reads any data written by a first instruction; and suppression criteria includes a criterion that no instruction of an instruction dispatch set younger than the second instruction reads any data written by the second instruction (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 44-49, however, in the preferred embodiment, the control mechanism 85 is designed to determine whether or not there is an intervening instruction (i.e., an instruction that is younger than the first instruction and older than the second instruction) that utilizes the data to be written by the first instruction; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Arnold with the combination of Piry, Witt ‘101, and Arnold in order to increase efficiency. Note that Arnold’s teaching of suppression criteria including a criterion that no instruction of an instruction dispatch set younger than the first instruction reads any data written by a first instruction; and suppression criteria including a criterion that no instruction of an instruction dispatch set younger than the second instruction reads any data written by the second instruction, when applied to the 
However, the combination thus far does not disclose that the aforementioned data is flags.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, and Arnold, as this modification merely entails simple substitution of one known element (the data in a data register of the combination of Piry, Witt ‘101, and Arnold) for another (the flags in a flag register of Witt ‘763) to obtain predictable results (allocating, or suppressing allocating, a flag register in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a flags register in particular in the register renaming context, when applied to the combination of 

Consider claim 15, the combination thus far does not disclose the first set of register allocation suppression criteria comprises criteria respecting flags registers; and the second set of register allocation suppression criteria comprises criteria respecting flags registers.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, and Arnold, as this modification merely entails simple substitution of one known element (the register of the combination of Piry, Witt ‘101, and Arnold) for another (the flag register of Witt ‘763) to obtain predictable results (the first set of register allocation suppression criteria comprising criteria respecting flag registers in particular, and the second set of register 

Consider claim 16, to any extent to which the combination thus far does not entail the first set of register allocation suppression criteria comprises criteria respecting data registers; and the second set of register allocation suppression criteria comprises criteria respecting data registers, Witt ‘763 discloses allocation of a data register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, and Arnold, as this modification merely entails simple substitution of one known element (the register of the combination of Piry, Witt ‘101, and Arnold) for another (the data register of Witt ‘763) to obtain predictable results (the first set of register allocation suppression criteria comprising criteria respecting data registers in particular, and the second set of register .

Response to Arguments
Applicant on page 14 argues: ‘The specification has been amended to improve grammatical clarity, as requested by the Examiner. Withdrawal of the objection to the specification is therefore respectfully requested. Regarding the reference character 404, this character is used to refer to "instruction" generically. Each entity mentioned by the Examiner is an instruction, and thus reference character 404 is used. In response to the Examiner's objection to the title, the title of the invention has been amended to be more clear. Applicants therefore request withdrawal of the objection to the title.’
In view of Applicant’s arguments and amendments, the previously presented objections to the specification are withdrawn. 

Applicant on page 15 argues: “Thus, Applicants request withdrawal of these objections.” Applicant on page 15 further argues: “Nonetheless, Applicants are submitting a new version of the drawings that hopefully meet the requirements set forth by the Examiner.”


Applicant on page 16 argues: “Applicants have amended the claims as suggested by the Examiner. Withdrawal of the objection to the claims) 6-7, 9, 15-16 and 20 is therefore respectfully requested.”
In view of the Applicant’s amendments, the previously presented objections to the claims are withdrawn. 

Applicant across pages 16-17 argues: “The Examiner states, for example, on page 6, that the specification does not appear to convey that a joint inventor had possession of separate sets of register allocation suppression criteria. Applicants respectfully disagree, because the recited first and second sets of register allocation criteria are different in that the criteria apply to different registers, as illustrated in, for example, dependent claims 3-7. This type of difference is supported in the specification, for example, at paragraphs [0039] - [0040], which describe a test for whether the first instruction meets the register allocation suppression criteria and a test for whether the second instruction meets the register allocation suppression criteria. Due to the above, Applicants request withdrawal of the rejections of claims 1, 10, and 19 based on the written description requirement.”
However, Examiner submits that paragraphs [0039] – [0040] reflect same register allocation suppression criteria being applied to different registers, rather than separate sets of register allocation suppression criteria being respectively applied to different registers. Note, for example, that paragraph [0040] discloses “the register allocation suppression criteria” rather than 

Applicant on page 17 argues: ‘Regarding claims 3 and 12, page 8 of the Office Action states that the term "a youngest instruction" in line 5 is ambiguous due to a previous recitation of that term. In response, Applicants have amended the term to read "the youngest instruction."’
In view of the aforementioned amendments, the associated previously presented rejections are withdrawn.
 
Applicant on page 17 argues: ‘Regarding claims 4 and 13, page 8 of the Office Action states that the term "younger instructions" is ambiguous as to number. In response, Applicants have amended this term to read "one or more younger instructions."’ 
In view of the aforementioned amendments, the associated previously presented rejections are withdrawn.

Applicant on page 17 argues: ‘Regarding claims 5 and 14, pages 8-9 indicate that the term "the flags written by ..." "the first instruction" or "the second instruction" has insufficient antecedent basis. In response, these phrases have been amended to read "flags written by..." "the first instruction" or "the second instruction." Applicants therefore request withdrawal of the rejections of these claims.’


Applicant on page 18 argues: “Claims 10-20 are rejected under 35 U.S.C. 101, stating that the claimed invention is directed to non-statutory subject matter. Specifically, the Office Action states that these claims are directed to software per se. In response, Applicants have amended claims 10 and 19 to indicate that the decode unit and register mapper are circuits, which are not software per se. Applicants therefore request withdrawal of the rejections under 35 USC 101.”
In view of the aforementioned amendments, the associated previously presented rejections are withdrawn.

Applicant on page 20 argues: “For this reason, Applicants submit that Piry does not teach or suggest each and every feature of claims 1, 10, and 19. Witt '101 does not cure the deficiencies of Piry. Witt '101 is directed to an instruction decoder/dispatch and is not concerned with register renaming. A search through this reference yields no discussion of naming. Thus Witt '101 cannot teach or suggest the above features of claims 1, 10, and 19, including suppressing writes to registers. For the above reasons, Applicants submit that no combination of cited references teaches each and every feature of claims 1, 10, and 19. Therefore, Applicants request withdrawal of the rejections of claims 1, 10, and 19, and all claims dependent thereon.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182